Citation Nr: 9921476	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for dental injury 
to teeth numbers 7, 8, 9, 10, and 23, and bruxism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a November 1998 statement, the veteran withdrew his request 
for a hearing before a member of the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.  

2.  The veteran's dental injury is manifested by subjective 
complaints of pain, difficulty chewing on the left side, and 
grinding the teeth, as well as objective evidence of tooth and 
bone loss at teeth numbers 7, 8, 9, 10, and 23.  The veteran 
wears a partial plate to compensate for the missing maxillary 
teeth.  Adequate mastication is restorable with a suitable 
prosthesis.   


CONCLUSION OF LAW

The criteria for a compensable disability rating for dental 
injury to teeth numbers 7, 8, 9, 10, and 23, and bruxism, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.150, Diagnostic Code 9913 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and there 
is a claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish a 
well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

During a November 1996 hearing, the veteran clarified that he 
sought service connection for loss of teeth due to a mouth injury 
in service.  He had extensive dental work since his separation 
from service.  He could not chew very well and had pain from the 
teeth for which he took medication.  

The veteran was afforded a VA dental examination in February 
1997.  He related that he sustained a dental injury in service, 
causing broken upper and lower teeth.  Several teeth were treated 
with root canals and later extracted.  He stated that some of the 
lower teeth were "sheared off."  His subjective complaints 
included difficulty chewing on the left side, some loose teeth, 
and a feeling that his bite was incorrect.  X-rays revealed lost 
teeth including numbers 1, 3, 4, 7, 8, 9, 10, 13, 14, 16, 17, 19, 
20, 21, 30, and 32.  The veteran was wearing a maxillary removal 
partial denture.  The diagnosis was status post trauma to the 
teeth and face that resulted in loss of teeth and fracturing of 
teeth, as well as chronic periodontal disease.  

In May 1997, the RO received a statement from Ali Tekdogan, 
D.D.S.  He stated that, reviewing the veteran's dental history, 
he was inclined to consider the accidental trauma incurred during 
service to have contributed to his present dental condition. 

Later in May 1997, the veteran was afforded another VA dental 
examination.  He related the same history of injury as during the 
previous examination.  It seemed to the veteran that his teeth 
did not come together correctly since the accident.  He also 
occasionally found himself clenching or grinding his teeth.  
Since the previous examination, tooth number 29 had been 
extracted.  He was again wearing a maxillary removal partial 
denture.  Prior X-rays showed evidence of root canal treatment at 
teeth numbers 5, 11, and 23.  The diagnosis included status post 
trauma to the face and teeth, chronic periodontal disease, 
bruxism, and acquired absence of teeth.   

The RO established service connection for dental injury to teeth 
number 7, 8, 9, 10, and 23, and bruxism, in a June 1997 rating 
decision.  It awarded a noncompensable (0 percent) disability 
rating.  

Immediately thereafter, in July 1997, the veteran submitted a 
claim for an increased rating.  He stated that he was in constant 
pain and had to miss a lot of work for dental appointments. 

The veteran presented for another VA dental examination in 
November 1997.  In addition to prior complaints, he related that 
he could chew only on the right side.  Several teeth were noted 
missing in addition to those originally noted.  The examiner 
commented that the veteran had class II occlusion and partial 
edentulism.  His mastication was compromised due to partial 
edentulism, but he wore a removable partial denture to replace 
the maxillary anterior teeth.  The diagnosis was trauma to teeth, 
chronic periodontal disease, bruxism, and partial edentulism.

In his February 1998 notice of disagreement, the veteran asserted 
that his remaining teeth were being weakened due to his injury.  
In the April 1998 substantive appeal, he asserted that he had had 
many problems since the in-service injury and that the problems 
were continuing.  He lost full function of the maxillary arch and 
had constant pain.  

With the appeal, the veteran submitted another statement from Dr. 
Tekdogan.  He stated that, due to the in-service trauma, the 
veteran effectively lost full function of his maxillary arch.  
The loss of teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, and 14 
required him to wear a maxillary partial under less than ideal 
conditions.  The remaining teeth were being jeopardized due to 
amount of workload placed on them.  Dr. Tekdogan concluded that 
the veteran was eventually need to wear a full upper denture.   

In June 1998, the veteran testified at a personal hearing.  He 
had a lot of pain.  He had been unable to chew on the left side 
of the mouth due to discomfort since the accident in service.  He 
was able to chew food.  He thought that the partial denture added 
to his problems.  The veteran stated that the dental problem did 
not hamper his ability to work as a truck driver.  He was 
currently working nights so dental appointments did not interfere 
with work.  The veteran took ibuprofen constantly.  The pain was 
mostly on the left side, which caused problems with chewing on 
the left.  He described the pain as an ache.  The veteran 
testified that he had lost teeth partly because the partial had 
worn out.  The remaining teeth had to be reinforced in order to 
handle the partial.  Certain teeth anchored the partial.  The 
dentist explained that he would run out of bone to support the 
tooth and it would fall out.  

The veteran underwent another VA dental examination later in June 
1998.  He related that he had difficulty chewing on the left side 
due to discomfort.  He thought that chewing on the left did not 
feel right or work very well.  He also thought that the partial 
denture he wore had caused his remaining teeth to wear away.  
Examination revealed missing teeth.  The examiner commented that 
mastication was compromised, but that the veteran should be able 
to function adequately with a suitable prosthesis.  The examiner 
also related that there was bone loss in the mandible and 
maxilla.  However, bone loss around the remaining teeth was the 
result of periodontal disease.  In the edentulous spaces, the 
bone loss was a natural progression after teeth were removed.  
There was also bone loss around residual abscessed teeth numbers 
5 and 23.  The diagnosis was chronic generalized periodontal 
disease, bruxism, status post trauma to the face with loss of 
upper anterior teeth, with acquired loss of teeth numbers 3, 4, 
12, 13, and 14.  The examiner added that, although he could not 
say when the acquired loss of these teeth occurred, it was 
unlikely that they were lost due to partial denture, unless the 
denture's design was poor.  His opinion was that the acquired 
tooth loss was from either periodontal disease or decay.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If a veteran has an unlisted 
disability, it will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted disease or 
injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

The veteran's dental injury is rated as noncompensable by analogy 
to Diagnostic Code (Code) 9913, loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150.  The Board notes that a review of 
38 C.F.R. § 4.150 finds no diagnostic code that provides a better 
analogy for the veteran's disability.  The disability will 
therefore be rated under Code 9913.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

Under Code 9913, a noncompensable rating is assigned where the 
loss of masticatory surface can be restored by a suitable 
prosthesis.  A 10 percent rating is warranted where the lost 
masticatory surface cannot be restored by suitable prosthesis and 
the veteran lost all upper anterior teeth, all lower anterior 
teeth, or all upper and lower teeth on one side.  The note to 
Code 9913 indicates that the ratings applied only to bone loss 
through trauma or disease such as osteomyelitis, and not to the 
loss of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  

The veteran is service-connected only for loss of teeth numbers 
7, 8, 9, 10, and 23, as well as bruxism.  The veteran primarily 
complains of pain and an inability to chew on the left side.  He 
attributes some of his problems to use of the partial plate.  The 
June 1998 VA examiner opined that the loss of the other missing 
teeth was not related to the use of the partial plate, but was a 
result of either periodontal disease or decay.  That examiner 
also indicated that, although the missing teeth compromised 
mastication, the veteran should be able to function adequately 
with a suitable prosthesis.  The Board acknowledges the April 
1998 statement from Dr. Tekdogan, which suggests that the veteran 
may eventually be required to use a full upper denture.  However, 
Dr. Tekdogan has not stated that a suitable prosthesis would not 
restore the masticatory surface, or that the requisite number of 
teeth have already been lost.  There is no dental evidence of 
record showing any dental pathology associated with the claimed 
bruxism.  Considering the evidence of record, the veteran's 
dental disability clearly does not more nearly approximate the 
criteria required for a compensable rating under Code 9913.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for dental injury to teeth numbers 
7, 8, 9, 10, and 23, and bruxism.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.150, Code 9913.  


ORDER

Entitlement to a compensable disability rating for dental injury 
to teeth numbers 7, 8, 9, 10, and 23, and bruxism, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

